Citation Nr: 1647707	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for ischemic heart disease, including as due to exposure to herbicides.

4. Entitlement to an effective date prior to April 14, 2010 for the grant of service connection for tinea versicolor.

5. Entitlement to an initial rating in excess of 30 percent for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of Clemons and the other diagnoses of record, the Board has re-characterized the claims as reflected on the title page.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the issue of entitlement to an initial rating in excess of 30 percent for tinea versicolor may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the claim that has been stayed will be resumed.

The issues of entitlement to service connection for an acquired psychiatric disability, hypertension, and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's initial claim of service connection for tinea versicolor was received on April 14, 2010 initial claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 14, 2010, for the award of service connection for tinea versicolor, have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

The Veteran contends that he is entitled to an effective date prior to April 14, 2010 for the award of service connection for tinea versicolor.  On an application date-stamped as received at the RO on April 14, 2010, the Veteran filed an initial claim of service connection a skin rash.  On that application, the Veteran answered "no" as to whether he had ever filed a claim with VA. In March 2011, the RO granted service connection for tinea versicolor, effective April 14, 2010.  Prior to April 14, 2010, there was no pending, unadjudicated claim for service connection for tinea versicolor.  

The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of the claim or the date entitlement arose, whichever is later.  Although the Veteran contends that his tinea versicolor began during service, he did not file a claim for service connection until April 14, 2010.  Therefore, the award of service connection may only be effective as of the date of the filing of the initial claim for service connection, which is April 14, 2010.

Accordingly, despite the Veteran's contentions that his tinea versicolor began prior to April 14, 2010, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 can be no earlier than the April 14, 2010 effective date assigned.


ORDER

An effective date prior to April 14, 2010 for the grant of service connection for tinea versicolor is denied.


REMAND

Further development is required for the claims of service connection for hypertension, heart disease and a psychiatric disability.  

A December 1977 VA treatment record includes an assessment of mild hypertension.  More recent treatment VA treatment records are unclear as to whether the Veteran currently has hypertension, but a November 2011 VA treatment record indicates that the Veteran's hypertension was primarily managed by his private primary care physician.  This physician has not been identified and no treatment records from this physician are in the record.  Therefore, the VA should attempt to identify this physician and obtain any relevant medical treatment records.

The Board points out that the September 1968 pre-induction Report of Medical History included a physician's comment that the Veteran had occasional headaches attributed to hypertension; however, there was no diagnosis or pertinent defect noted on the enlistment examination.  On the Report of Medical History at separation, the Veteran answered "yes" to having a history or high or low blood pressure; however, again, the examiner did not make any diagnosis or note any pertinent defects on the contemporaneous medical examination.  Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111. The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  

After any outstanding treatment records are obtained, the Veteran should be afforded a VA examination to determine whether he has hypertension that is related to or caused by his service.  38 C.F.R. § 3.159(c)(4).

In a January 2016 letter, a VA social worker stated that the Veteran, a "combat exposed ...Veteran," is receiving treatment for PTSD from VA at the Florence Community Based Outpatient Clinic (CBOC).  There are no treatment records from the Florence CBOC in the claims file.  Those records must be obtained on remand.  

A September 2010 VA examination included the examiner's comment that the Veteran did not meet the criteria for a diagnosis of PTSD.  After obtaining the CBOC treatment records, the Veteran should be afforded another VA examination to determine the nature and etiology of any current acquired psychiatric disabilities.  38 C.F.R. § 3.159(c) (4). 

Accordingly, the case is REMANDED for the following action:  

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for heart, hypertension or psychiatric complaints since service.  After securing the necessary release, take all appropriate action to obtain these records, including from VAMC Charleston.

2.  Take all appropriate action necessary to obtain the Veteran's relevant VA treatment records from the Florence CBOC.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed heart disabilities, to include hypertension.  Copies of all pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that currently diagnosed hypertension or other heart disability was incurred in or is otherwise related to service.  The examiner should consider and discuss as necessary the blood pressure readings in the Veteran's service treatment records.

The VA examiner must provide a detailed rationale for all opinions rendered. If the VA examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  Copies of all pertinent records should be made available to the examiner for review.

(a)  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) what stressor was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and that stressor.  

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  

5.  After the development requested above has been completed to the extent possible, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


